Case 6:21-cv-00162-ADA-JCM Document 114-1 Filed 05/27/21 Page1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

WACO DIVISION [~]
Jeremy Bravo, ct al.
vs. Case No.: 6:21-cv-00162-ADA-JCM
Nancy Pelosi, et al.
ORDER

BE IT REMEMBERED on this day, there was presented to the Court the Motion for
Admission Pro Hac Vice filed by Vincent P. France . counsel for

Asa Hutchinson and John Thurston . and the Court. having reviewed the motion, enters

the following order:

IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED. and

Vincent P. France may appear on behalf of AS Hutchinson and John Thurston

 

in the above case.
IT IS FURTHER ORDERED that _Vineent P. France , if he/she
has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.

District Court, in compliance with Local Court Rule AT-I(f)(2).

SIGNED this the day of May 20

 

UNITED STATES DISTRICT JUDGE
